         Case 3:19-cv-01521-MO          Document 56       Filed 08/21/20     Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




A.B., Minors, by and through Erin K. Olson,
their Conservator; S.B., Minors, by and through
Erin K. Olson, their Conservator; and D.L.,

               Plaintiffs,                                                 No. 3:19-cv-01521-MO

       v.                                                                    OPINION & ORDER

ANDREW FRANKLIN KOWALCZYK,

               Defendant.



MOSMAN, J.,

       Plaintiffs filed the Complaint [ECF 1] in this case on September 20, 2019. All three

plaintiffs sought damages under 18 U.S.C. § 2255(a). Id. at 6. Plaintiffs then moved for summary

judgment on October 30, 2019. Mot. [ECF 7]. That motion has been pending for nearly 10

months without a response. First, this Court held briefing in abeyance for months while

Defendant received additional time to answer the complaint. Order [ECF 20]. Briefing reopened

on April 15, 2020. Order [ECF 29]. Since that date, Defendant has requested and been granted

three continuances. Orders [ECF 31, 38, 46]. Defendant’s response was ultimately due on

August 10, 2020, [46], but he failed to file one. Four months of extensions—and 10 months in

total—is more than sufficient time for Defendant to have responded to the pending motion.

Resolution of the motion on its face is therefore appropriate, and for the reasons set out below,



1 – OPINION & ORDER
           Case 3:19-cv-01521-MO         Document 56      Filed 08/21/20     Page 2 of 5




Plaintiffs’ Motion for Summary Judgment [7] is GRANTED.

                                      LEGAL STANDARD

          Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The initial burden for a motion for summary judgment is on the moving party to identify

the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once that burden is satisfied, the burden shifts to the non-moving party to demonstrate,

through the production of evidence listed in Fed. R. Civ. P. 56(c)(1), that there remains a

“genuine issue for trial.” Celotex, 477 U.S. at 324. The non-moving party may not rely upon the

pleading allegations, Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1049 (9th Cir. 1995)

(citing Fed. R. Civ. P 56(e)), or “unsupported conjecture or conclusory statements,” Hernandez

v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). All reasonable doubts and

inferences to be drawn from the facts are to be viewed in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

                                          DISCUSSION

          Defendant was found guilty on nine counts of Sexual Exploitation of Children in

violation of 18 U.S.C. §§ 2251(a), 2251(e), and 2253. J. and Commitment [ECF 1140] at 1, 3:08-

cr-00095-MO-1 (“Criminal Case”). Plaintiffs are three victims of those crimes. Compl. [1] ¶¶ 9,

15, 21. Plaintiffs have sued pursuant to 18 U.S.C. § 2255(a), which allows for minor victims of

crimes in violation of § 2251 (among others) to bring civil suit for damages in the amount of

$150,000 per victim, plus reasonable attorney fees and costs of litigation. Plaintiffs’ Motion for

Summary Judgment alleges that they meet all of the elements necessary for a judgment in their




2 – OPINION & ORDER
         Case 3:19-cv-01521-MO           Document 56        Filed 08/21/20    Page 3 of 5




favor under § 2255(a). Defendant has provided no response and has not otherwise contradicted

that argument.

       As requested, [11] at 2, this Court takes judicial notice of the following documents that

were originally entered in Defendant’s Criminal Case:

      Superseding Indictment [ECF 197];

      Final Jury Instructions [ECF 952];

      Verdict [ECF 954];

      Unredacted Verdict [ECF 953];

      Judgment [ECF 1140].

Judicial notice of these documents is proper under Federal Rule of Evidence 201 and Ninth

Circuit precedent. See Chandler v. United States, 378 F.2d 906, 909 (9th Cir. 1967) (“[A] federal

district court can take judicial notice of its own records.”).

       No question of material fact exists in this record. Defendant cannot dispute that he

committed these crimes, nor is there any dispute that Plaintiffs suffered personal injury as a

result of those crimes. A prior conviction may have a preclusive effect in future civil actions

where four factors are met: (1) the prior conviction must have been for a serious offense so that

the defendant was motivated to fully litigate the charges; (2) there must have been a full and fair

trial to prevent convictions of doubtful validity from being used; (3) the issue on which the prior

conviction is offered must of necessity have been decided at the criminal trial; and (4) the party

against whom collateral estoppel is asserted was a party or in privity with a party to the prior

trial. Ayers v. City of Richmond, 895 F.2d 1267, 1271 (9th Cir. 1990). Additionally, in some

statutory schemes that confer a civil remedy on the basis of a prior criminal conviction, a civil

plaintiff enjoys “as large an advantage as the estoppel doctrine would afford had the Government



3 – OPINION & ORDER
         Case 3:19-cv-01521-MO           Document 56        Filed 08/21/20     Page 4 of 5




brought suit.” Emich Motors Corp. v. General Motors Corp., 340 U.S. 558, 568 (1951).

       Here, all four prongs of the Ayers test are met. Defendant’s prior conviction was for a

serious offense that would have motivated him to fully litigate all issues. Defendant did receive a

full and fair trial, and the validity of the conviction is not in doubt. The issue on which the

conviction is offered—whether Defendant harmed Plaintiffs—was decided at trial. Finally,

Defendant was a party to the conviction proceeding. Further, § 2255 represents an intent on the

part of Congress to provide a remedy for victims of certain sex crimes without relitigating the

underlying facts of those crimes, which would require allowing plaintiffs to assert offensive

collateral estoppel just as the government would be able to do in their shoes. Emich Motors, 340

U.S. at 568. And indeed, another court in this district has also held that § 2255 allows plaintiffs

to assert offensive collateral estoppel on the basis of Defendant’s prior criminal conviction. N.S.

v. Rockett, 2018 WL 6920112 at *1 (D. Or. Nov. 28, 2018).

       Defendant is therefore barred from contesting any of the facts found by the jury in his

underlying criminal case, which is a predicate for the filing of this action. Those facts include the

finding that Defendant sexually abused the three victims who are plaintiffs here.

       Defendant also cannot dispute that the victims of his crimes suffered personal injury, both

as a legal matter and as a matter of pure common sense. See, e.g., Rockett, 2018 WL 6920112 at

*1 (quoting Doe v. Boland, 698 F.3d 877, 882-83 (6th Cir. 2012)) (“Once a child has shown she

was the victim of a sex crime, there is little point in forcing her to prove an amount of damages,

only to have the court disregard that figure and award the statutory minimum.”). As Judge Simon

noted in Rockett, the Ninth Circuit has never directly addressed this question. Id. But like Judge

Simon, this Court agrees with the Sixth Circuit’s holding in Boland. There is no question of

material fact on this point.




4 – OPINION & ORDER
         Case 3:19-cv-01521-MO         Document 56       Filed 08/21/20   Page 5 of 5




       Therefore, no question of any material fact exists under § 2255. Summary judgment is

appropriate in favor of Plaintiffs, and their motion is GRANTED.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment [7] is GRANTED.

The Court awards statutory damages in the amount of $150,000 to each plaintiff, pursuant to 18

U.S.C. § 2255(a), as well as costs and reasonable attorney fees.

       IT IS SO ORDERED.

                    21 day of August, 2020.
       DATED this ______


                                                            _________________________
                                                            MICHAEL W. MOSMAN
                                                            United States District Judge




5 – OPINION & ORDER
